Case 1:18-cr-00204-NGG-VMS Document 928 Filed 09/24/20 Page 1 of 2 PageID #: 16323

                                                     U.S. Department of Justice


                                                     United States Attorney
                                                     Eastern District of New York
   NS:TH                                             271 Cadman Plaza East
   F. #2017R01840                                    Brooklyn, New York 11201



                                                     September 24, 2020

   By ECF

   The Honorable Nicholas G. Garaufis
   United States District Judge
   United States District Court
   225 Cadman Plaza East
   Brooklyn, New York 11201

                 Re:      United States v. Clare Bronfman, et al.
                          Criminal Docket No. 18-204 (S-3) (NGG) (VMS)

   Dear Judge Garaufis:

                  The government respectfully submits this letter in response to the defendant
   Clare Bronfman’s renewed request for a Fatico hearing in her sentencing submission filed
   September 22, 2020. Although Bronfman repeatedly asserts that the government is seeking
   to advance “incorrect and unproven allegations,” see Def. Mem at 6, she does not
   specifically dispute any of the underlying facts recited by the government or the Probation
   Department, and does not deny the authenticity of any of the communications or documents
   appended to the government’s sentencing memorandum. 1

                   Bronfman’s request to “show at a Fatico hearing the wrongfulness of the
   government’s sweeping allegations against her,” Def. Mem. at 1, reflects a fundamental
   misunderstanding of the purpose of a Fatico hearing, which is to resolve specific disputed
   statements of fact in the Presentence Investigation Report (“PSR”). Bronfman has not
   identified any factual dispute that warrants resolution at a hearing. What Bronfman
   characterizes as “government innuendo and falsehood” requiring a Fatico hearing are not
   themselves facts but arguments based on facts. See, e.g., Def. Mem. at 6-7.




          1
                 With respect to Bronfman’s continued support of Raniere through the KAR
   2018 Trust, the government clarifies that it was the KAR 2018 Trust—funded solely by
   Bronfman in the amount of $500,000—which has continued to send wire transfers to
   Marianna and her son after Raniere’s conviction, not Bronfman herself.
Case 1:18-cr-00204-NGG-VMS Document 928 Filed 09/24/20 Page 2 of 2 PageID #: 16324




                    Bronfman also ignores that facts alleged in the PSR need not be the subject of
   a Fatico hearing in order for the Court to find them proven for purposes of sentencing. See,
   e.g., United States v. Brown, 52 F.3d 415, 425 (2d Cir. 1995) (noting that Fed. R. Evid.
   1101(d)(3) “provides that the rules of evidence do not apply to sentencing proceedings,” “18
   U.S.C. § 3661 provides that no limitation shall be placed on the information concerning the
   background, character and conduct of a person convicted of an offense which a court of the
   United States may receive and consider for the purpose of imposing an appropriate
   sentence,” and U.S.S.G. § 6A1.3 provides “that in resolving any reasonable dispute
   concerning a factor important to the sentencing determination, the court may consider
   relevant information without regard to its admissibility under the rules of evidence applicable
   at trial, provided that the information has sufficient indicia of reliability to support its
   probable accuracy”) (internal quotation marks and brackets omitted).

                  Bronfman does not appear to dispute that she used a variety of Nxivm-
   affiliated organizations to sponsor individuals in order to obtain visas. She does not appear
   to dispute that she provided false or fraudulent statements in connection with those visas.
   She does not appear to dispute that she wrote and received the email communications that
   appear in Exhibits A, B, and C. Instead, Bronfman devotes a large portion of her submission
   arguing against claims which do not appear in the PSR. See, e.g., Def. Mem. at 12 (“The
   government has not produced—and cannot produce—one witness who says Clare recruited
   her to DOS.”). 2 The government therefore respectfully submits that Bronfman has not
   identified any facts that would necessitate a Fatico hearing in advance of sentencing.



                                                        Respectfully submitted,

                                                        SETH D. DUCHARME
                                                        Acting United States Attorney

                                                By:      /s/ Tanya Hajjar
                                                        Tanya Hajjar
                                                        Assistant U.S. Attorney
                                                        (718) 254-6109

   cc:            Counsel of Record (by ECF)
                  United States Probation Officer Angelica Deniz (by email)

          2
                   The defendant’s claim that the government “in full sophistic prose, invites the
   reader of its submission to believe that the DOS ‘slaves’ defied their ‘masters’ in just this one
   instance to secretly tell [the defendant] of its existence and solicit her financial support,” Def.
   Mem. at 13, is baffling. The government has not argued that DOS victims disclosed their
   membership in DOS to the defendant except to request the return or destruction of their
   collateral, requests which she ignored.


                                                   2
